PER CURIAM:
David William Linder appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing Linder’s civil rights complaint, filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Linder v. Friedman, No. 3:07-ev-00292-RLW, 2008 WL 80228 (E.D.Va. Jan. 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.